DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US20150364795) in view of Rodrigues (“A materials perspective on Li-ion batteries at extreme temperatures”).
Regarding Claim 1-3, Stefan discloses an activation method for a cell comprising (Fig. 3, outlines activation method for cell, [0058]):
Introducing a first electrolyte into a cell having one or more lithium-based electrodes (add prelithiation solution contain lithium salt to cell, [0059], Fig. 3);
Conditioning the cell by activating the cell with the first electrolyte to form an electrode-electrolyte interface on one or more of the electrodes of the cell (SEI layer formed on anode, [0063]);
Removing the first electrolyte from the cell (operation-340, [0064]);
Introducing a second electrolyte into the cell (operation-350, electrolyte can be added after first electrolyte is removed, [0065]), where the second electrolyte has a different composition from the first electrolyte ([0065]), 
Activating the cell with the second electrolyte (operation-360, cell is operated with second electrolyte, [0066]). 
Stefan discloses that the prelithiation solution are made of a solvent and a lithium based-salt ([007]). Stefan further discloses that the lithium based-salts that can be used include lithium methoxide, lithium azide, lithium halides, lithium acetate, lithium acetate, lithium acetylacetonate, lithium amides, lithium acetylides, R—Li (R=alkyl and aryl), R3ELi derivatives, where E=Si, Ge, Sn and R=alkyl or aryl, and combinations thereof ([008]). Stefan further discloses wherein the solvent can be polar protic or aprotic solvents, cyclic or linear ethers, alkyl carbonates, amides, amines, esters, nitriles, gamma-butyrolactone, ionic liquids, and combinations thereof. Further examples of solvents include cyclic carbonates, lactones, linear carbonates, ethers, nitrites, linear esters, amides, organic phosphates, organic compounds containing an S═O group, and combinations thereof ([0010]). Stefan discloses that the anode material can be carbon, silicon, silicides, silicon alloys, silicon oxides, silicon nitrides, germanium, tin, titanium oxide, and combinations thereof ([0014]). Stefan discloses that the cathode material  includes lithium where lithium can be removed from the cathode at voltages at and above a second voltage where the first voltage is lower than a second voltage. Examples of cathode active materials include lithium iron phosphate (LFP), LiCoO.sub.2, LiMn.sub.2O.sub.4, lithium nickel cobalt aluminum oxide (NCA), and lithium nickel cobalt manganese oxide (NCM) ([0015]).
Stefan does not directly disclose wherein the activation method makes the cell appropriate for use in an extreme condition, including high temperatures or low temperatures. 
Rodrigues discloses several cathode, anode and electrolyte combinations that provide for batteries that can operate at a temperature range of -60 C to 150 C (abstract). Rodrigues further discloses that the anode materials can be graphite, silicon, lithium titanium oxide, or other lithium metals (Anode materials). Rodrigues further discloses that the cathode materials can be layered oxide, spinel-structured, phosphates, or other lithium metals (Cathodes). Rodrigues further discloses several options for the electrolyte that can be used, which provide a battery that can operate in a wide variety of temperature ranges.  Rodrigues teaches that the method used to provide electrolytes that can operate at these temperature ranges involves the electrolyte modifying the surface of the cathode and anode in order to facilitate the phase of Li+ (Electrolyte), by forming compact thermally resilient SEI’s on the surfaces of the electrodes that maintain high ion transfer and capacity retention, where the SEI’s formed on the electrodes can further act as protective coatings (Electrolyte).
Since Stefan provides a wide range of anode and cathode materials, and electrolyte materials that overlap with the anode, cathode and electrolyte materials of Rodrigues, the electrolytes of Rodrigues can be used in the battery operation of Stefan.
It is the examiner’s position that under the claim language “wherein the activation method makes the cell appropriate for use in an extreme condition” is broad, as “extreme conditions” does not define a temperature range, weather conditions, or any other qualifiers. Therefore, because “cell appropriate” is being interpreted to mean that the cell can operate, it is the examiner’s position that because Rodrigues discloses electrolytes that can operate in a range of -60 to 150 C, that Stefan in view of Rodrigues discloses an activation method that makes the cell appropriate for use in extreme condition.
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Stefan with the teachings of Rodrigues to have an activation method that makes the cell appropriate for use in extreme conditions, including high temperatures and low temperatures. 
Regarding Claim 4, Stefan in view of Rodrigues discloses the limitations as set fort above. Stefan discloses wherein the cell is a liquid electrolyte cell (electrolyte includes non-aqueous liquid solvents, [0045]).
Regarding Claim 5 & 6, Stefan in view of Rodrigues discloses the limitations as set forth above. Stefan discloses wherein the first electrode and the second electrolyte includes a lithium-ion battery electrolyte (prelithiation solution acting as first and second electrolyte contains lithium salts, [007], electrochemical cell has anode that absorbs lithium ions, [0013]).
Regarding Claim 7, Stefan in view of Rodrigues discloses the limitations as set forth above. Stefan further discloses wherein the second electrolyte includes ethyl methyl carbonate (solvent can be methyl ethyl carbonate, [0044]).
Regarding Claim 9, Stefan in view of Rodrigues discloses the limitations as set forth above. Stefan discloses drying the cell prior to the step of introducing the second electrolyte into the cell (heat can be applied to accelerate the evaporation of first electrolyte, [0064]).
Regarding Claim 10, Stefan in view of Rodrigues discloses the limitations as set forth above. Stefan further discloses that the electrolyte is removed by vacuum drying ([0064]).
Regarding Claim 22, Stefan in view of Rodrigues discloses the limitations as set forth above. Stefan further discloses wherein at least on electrode includes lithium metal (cathode material includes lithium metal, [0015]).
Regarding Claim 24, Stefan in view of Rodrigues discloses the limitations as set forth above. Stefan further discloses wherein at least on electrode includes carbon (anode can be carbon, [0014]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US20150364795) in view of Rodrigues (“A materials perspective on Li-ion batteries at extreme temperatures”) further in view of Park (US20210288346).
Regarding Claim 8, Stefan in view of Rodrigues discloses the limitations as set forth above. 
Stefan is silent to use of a PMP based ionic liquid in the second electrolyte.
Park discloses a liquid electrolyte with a lithium salt ([0135]), which also includes an ionic liquid that comprises N-butyl-N-methylpyrrolidinum ([0139]). Park teaches that this electrolyte composition allows for suppressing the decomposition of an electrolyte which prevents the interfacial resistance of the negative electrode from increasing and improves the capacity characteristics of the battery ([0026]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the second electrolyte of Yang with the teachings of Park to have a PMP based ionic liquid. This modified electrolyte would have the expected result of improving the capacity characteristics of the battery. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US20150364795) in view of Rodrigues (“A materials perspective on Li-ion batteries at extreme temperatures”) further in view of Che (US20210399341)
Regarding Claim 21, Stefan in view of Rodrigues discloses the limitations as set forth above.
Stefan discloses that the anode material is made from a carbon-based material ([0014]). Stefan is silent to the first electrolyte including a sodium-ion battery electrolyte. 
Che discloses a secondary battery that has a carbon-based anode ([0047]). Che further discloses wherein the electrolyte for the carbon-based anode can include lithium salts and sodium salts (sodium salt can, [0030], lithium salt in electrolytes, [0035]). Thus, Che teaches that sodium ion battery electrolytes can be used with carbon-based anodes. 
It is the examiner’s position that under the broadest reasonable interpretation of “sodium-ion battery electrolyte” is any electrolyte that includes sodium salts, and therefore can transfer sodium ions. Thus, Che discloses a battery with a sodium ion battery electrolyte that functions with a carbon-based anode.
Therefore, it would be obvious to one of ordinary skill in the art to modify the first electrolyte of Stefan with the teachings of Che to have a sodium ion battery electrolyte.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US20150364795) in view of Rodrigues (“A materials perspective on Li-ion batteries at extreme temperatures”) further in view of Yang (US20190288273).
Regarding Claim 23, Stefan in view of Rodrigues discloses the limitations as set forth above.
Stefan discloses that the cathode active materials can be LiCoO2 2, LiMn2O4, and lithium nickel cobalt manganese oxide (NCM) ([0015]), but Stefan is silent to at least one electrode includes sodium metal.
Yang discloses that the positive electrode active material can be LiCoO2, Lithium nickel cobalt manganese oxide, and LiMn2O4 ([005]). Yang further discloses that the positive active material can be intermingled with an electrically conductive material which includes sodium polyacrylate or sodium alginate ([0053]). Yang teaches that these additives structurally fortify the positive active material ([0053]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Stefan in view of Rodrigues with the teachings of Yang to at least on electrode that includes sodium metal. This modified structure would yield the expected result of a fortified positive active material.
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US20150364795) in view of Rodrigues (“A materials perspective on Li-ion batteries at extreme temperatures”) further in view of Christensen (US20190214675).
Regarding Claim 25 and 26, Stefan in view of Rodrigues discloses the limitations as set forth above. 
Stefan does disclose sealing the package after adding the second electrolyte ([0065]), but does not directly disclose that the cell is sealed after introducing the first electrolyte and unsealing the cell prior to removing the first electrolyte.
	Christensen discloses a battery cell where a first electrolyte is introduced and a second
electrolyte is introduced ([007]), where the cell is sealed after the first electrolyte is introduced and
unsealed prior to removing the first electrolyte, and resealed after the second electrolyte is introduced
(battery cell is sealed, and after by-product and electrolyte are removed, battery cell is resealed, [0025]).
Christensen teaches that this method provides a cell with an electrolyte with additional
conductivity which reduced the internal electrical resistance of the battery cell ([0016]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the activation method
of Stefan in view of Rodrigues with the teachings of Christensen to have an activation method where the battery cell is sealed after introducing the first electrolyte and unsealed prior to removing the first electrolyte, and resealed after introducing the second electrolyte to the cell. This modified structure would have the expected result of providing an electrolyte with additional conductivity and reducing the internal electrical resistance of the battery cell.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan (US20150364795) in view of Rodrigues (“A materials perspective on Li-ion batteries at extreme temperatures”) further in view of Christensen (US20190214675) further in view of Okamoto (US5830599).
Regarding Claim 27, Stefan in view of Rodrigues further in view of Christensen discloses the limitations as set forth above. 
Stefan does not directly disclose that the sealing of the cell includes establishing a hermetic seal. Stefan in view of Christensen discloses the use of a valve ([0025]) in order to form the seal on the battery after adding the electrolyte. 
Okamato discloses a safety valve that allows for a hermetic seal that prevents the leakage of electrolyte from an electrode assembly (col. 3, line 55 to col. 4, line 13). Okamato teaches that the safety valve seal can provide a long-lasting hermetic seal (col. 3, line 55 to col. 4, line 13).
Therefore it would be obvious to one of ordinary skill in the art to modify the valve of Stefan in view of Christensen with the teachings of Okamato to have the sealing od the cell include establishing a hermetic seal. This modified structure would yield a long-lasting hermetic seal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and its dependents, 2-10 and 21-27, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Claims, filed August 10, 2022, with respect to the rejection(s) of claim(s) 1, and its dependents, 2-10 and 21-27, under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stefan in view of Rodrigues under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728               

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728